56 So.3d 139 (2011)
Lensky Matthew JEAN-BART, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-4306.
District Court of Appeal of Florida, Fourth District.
March 16, 2011.
Lensky Matthew Jean-Bart, Punta Gorda, pro se.
Pamela Jo Bondi, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the trial court's summary denial of appellant's post-conviction motion in all respects but two. We reverse and remand for an evidentiary hearing regarding the following: Claim 2Appellant's claim that his trial counsel was ineffective in failing to investigate the injuries allegedly suffered by Officer Guelli during the altercation that led to the charges in this case; and Claim 4Appellant's claim that his trial counsel was ineffective in failing to investigate and secure the alleged video of the incident. Appellant has the burden of proving his claims at the hearing. Pennington v. State, 34 So.3d 151, 154 (Fla. 1st DCA 2010).
POLEN, TAYLOR and HAZOURI, JJ., concur.